IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 21, 2007
                                     No. 06-10903
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
JOEL LYNN HOTCHKISS

                                                  Plaintiff-Appellant

v.

CURTIS NEEL; GALE PIEARCE

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:05-CV-1970


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Joel Lynn Hotchkiss, Texas prisoner, # 1164129, appeals the district
court’s grant of summary judgment to the defendants, Curtis Neel and Gale
Piearce, in his 42 U.S.C. § 1983 civil rights suit. Hotchkiss alleges that Neel and
Piearce were deliberately indifferent to his medical needs because they refused
to treat a boil that developed on the base of his neck, in violation of the Eighth
Amendment.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-10903

      Hotchkiss argues that the district court erred in dismissing his claims on
the grounds that Neel and Piearce were entitled to qualified immunity on his
individual claims and were not liable under the doctrine of respondeat superior.
The record evidence supports the district court’s conclusion that the defendants
did not demonstrate deliberate indifference to Hotchkiss’s medical condition.
See Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Because Hotchkiss can not
show the violation of a clearly established constitutional right, Neel and Piearce
are entitled to qualified immunity. See Mace v. City of Palestine, 333 F.3d 621,
623 (5th Cir. 2003). Hotchkiss’s claim regarding supervisory liability is likewise
unavailing because there is no such liability in § 1983 suits. See Stewart v.
Murphy, 174 F.3d 530, 536 (5th Cir. 1999).
      The judgment of the trial court is AFFIRMED.




                                        2